Exhibit AEXECUTION COPY AGREEMENT AND PLAN OF MERGER Dated as of March 15, 2010, Among SAGE PARENT COMPANY, INC., SAGE MERGER COMPANY, INC. and SPORT SUPPLY GROUP, INC. TABLE OF CONTENTS Page ARTICLE I THE MERGER 2 Section 1.01. The Merger 2 Section 1.02. Closing 2 Section 1.03. Effective Time 2 Section 1.04. Effects 3 Section 1.05. Certificate of Incorporation and Bylaws 3 Section 1.06. Directors 3 Section 1.07. Officers 3 ARTICLE II EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 3 Section 2.01. Effect on Capital Stock 3 Section 2.02. Exchange of Certificates 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9 Section 3.01. Organization, Standing and Power 9 Section 3.02. Company Subsidiaries; Equity Interests 10 Section 3.03. Capital Structure 10 Section 3.04. Authority; Execution and Delivery; Enforceability 12 Section 3.05. No Conflicts; Consents 13 Section 3.06. SEC Documents; Undisclosed Liabilities 14 Section 3.07. Information Supplied 17 Section 3.08. Absence of Certain Changes or Events 17 Section 3.09. Taxes 18 Section 3.10. Employee Benefit Plans; ERISA 20 Section 3.11. Litigation 22 Section 3.12. Compliance with Applicable Laws; Permits 23 Section 3.13. Brokers 23 Section 3.14. Opinion of Financial Advisor 24 Section 3.15. Environmental Matters 24 Section 3.16. Contracts 25 Section 3.17. Properties 27 Section 3.18. Intellectual Property 28 Section 3.19. Labor Matters 29 Section 3.20. Affiliate Transactions 30 Section 3.21. Warranties of Products; Products Liability; Regulatory Compliance 30 Section 3.22. Receivables 30 Section 3.23. Customers 31 Section 3.24. Suppliers 31 Section 3.25. Inventory 31 Section 3.26. Insurance 31 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB 31 Section 4.01. Organization, Standing and Power 32 Section 4.02. Operations of Parent and Sub 32 Section 4.03. Authority; Execution and Delivery; Enforceability 32 Section 4.04. No Conflicts; Consents 32 Section 4.05. Information Supplied 33 Section 4.06. Financing 33 Section 4.07. Limited Guarantee 34 Section 4.08. Investigations; Litigation 34 Section 4.09. Brokers 34 Section 4.10. Lack of Ownership of Company Common Stock 35 Section 4.11. Antitrust Matters 35 Section 4.12. Management Agreements 35 Section 4.13. Solvency 35 Section 4.14. No Additional Representations 36 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 37 Section 5.01. Conduct of Business 37 Section 5.02. No Solicitation 41 ARTICLE VI ADDITIONAL AGREEMENTS 48 Section 6.01. Preparation of the Proxy Statement; Stockholders Meeting 48 Section 6.02. Access to Information; Confidentiality 49 Section 6.03. Reasonable Efforts; Notification 50 Section 6.04. Employee Matters 52 Section 6.05. Indemnification, Exculpation and Insurance 53 Section 6.06. Fees and Expenses 55 Section 6.07. Public Announcements 57 Section 6.08. Stockholder Litigation 57 Section 6.09. Financing 57 Section 6.10. Termination of Certain Agreements 59 Section 6.11. Actions Regarding Anti-Takeover Statutes 60 Section 6.12. Stock Exchange De-listing 60 ARTICLE VII CONDITIONS PRECEDENT 60 Section 7.01. Conditions to Each Party’s Obligation To Effect The Merger 60 Section 7.02. Conditions to Obligations of Parent and Sub 60 Section 7.03. Conditions to Obligation of the Company 62 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 62 Section 8.01. Termination 62 Section 8.02. Effect of Termination 65 Section 8.03. Amendment 65 Section 8.04. Extension; Waiver 65 Section 8.05. Procedure for Termination, Amendment, Extension or Waiver 65 ARTICLE IX GENERAL PROVISIONS 66 Section 9.01. Nonsurvival of Representations and Warranties 66 Section 9.02. Notices 67 Section 9.03. Definitions 68 Section 9.04. Interpretation 71 Section 9.05. Severability 71 Section 9.06. Counterparts 71 Section 9.07. Entire Agreement 71 Section 9.08. No Third Party Beneficiaries 71 Section 9.09. Governing Law 72 Section 9.10. Jurisdiction; Venue 72 Section 9.11. Assignment 72 Section 9.12. Remedies 73 Section 9.13. Enforcement 74 Exhibits Exhibit A – Amended and Restated Company Charter TERMS SECTIONS Acceptable Confidentiality Agreement Section 9.03 Acquisition Agreement Section 5.02(a) Action Section 3.11(a) Adverse Recommendation Change Section 5.02(d) Affiliate Section 9.03 Agreement Preamble Applicable Company Contract Section 3.16(b) Benefit Plan Section 3.10(a) Business Day Section 1.02 Book-Entry Shares Section 2.02(a) Certificate of Merger Section 1.03 Certificates Section 2.02(a) Closing Section 1.02 Closing Date Section 1.02 Code Section 2.02(g) Company Preamble Company Board Section 3.04(b) Company Board Recommendation Section 3.04(b) Company Bylaws Section 3.01 Company Capital Stock Section 3.03(a) Company Charter Section 3.01 Company Common Stock Section 2.01 Company Disclosure Letter Article III Company Expenses Section 6.06(e) Company Option Section 2.01(d)(ii) Company Material Adverse Effect Section 9.03 Company Preferred Stock Section 3.03(a) Company Restricted Share Section 2.01(d)(i) Company SEC Documents Section 3.06(a) Company Stockholder Approval Section 3.04(b) Company Stockholder Meeting Section 6.01(b) Company Stock Plans Section 9.03 Company Subsidiaries Section 3.01 Company Takeover Proposal Section 5.02(g) Consent Section 3.05(b) Continuing Employee Section 6.04(a) Continuing Party Section 5.02(a) Continuing Party Determination Date Section 5.02(a) Contract Section 3.05(a) Covered Matters Section 9.10 Covered Persons Section 6.05(a) Credit Agreement Section 3.08 DGCL Recitals DOL Section 3.10(b) Debt Financing Section 4.06 Debt Financing Commitments Section 4.06 Delaware Secretary Section 1.03 Dissenting Shares Section 2.01(e) Effective Time Section 1.03 Environmental Laws Section 3.15(b) Equity Financing Section 4.06 Equity Financing Commitments Section 4.06 ERISA Section 3.10(a) ERISA Affiliate Section 3.10(d) Exchange Act Section 3.05(b) Exchange Fund Section 2.02(a) Excluded Party Section 9.03 Fairness Opinion Section 3.14 Filed Company SEC Documents Article III Financing Section 4.06 Financing Commitments Section 4.06 Financing Termination Fee Section 6.06(d) GAAP Section 3.06(b) Governmental Entity Section 3.05(b) Grant Date Section 3.03(c) Group Section 5.02(g) Guarantor Recitals Hazardous Substance Section 3.15(b) Houlihan Lokey Section 3.13 HSR Act Section 4.11 Indebtedness Section 9.03 Intellectual Property Rights Section 3.18(a) Intervening Event Section 5.02(g) Intervening Event Determination Section 5.02(d) Intervening Event Notice Section 5.02(d) Intervening Event Notice Period Section 5.02(d) Knowledge of the Company Section 3.06(g) Law Section 3.05(a) Leased Property Section 3.17(c) Limited Guarantee Recitals Liens Section 3.02(a) Losses Section 6.05(c) Maximum Premium Section 6.05(b) Merger Section 1.01 Merger Consideration Section 2.01(c)(i) Non-Intervening Event Adverse Recommendation Change Section 5.02(d) Non-Intervening Event Adverse Recommendation Change Determination Section 5.02(d) Non-Intervening Event Adverse Recommendation Change Notice Section 5.02(d) Non-Intervening Event Adverse Recommendation Change Notice Period Section 5.02(d) Parent Non-Intervening Adverse Recommendation Change Proposal Section 5.02(d) Notice Period Section 8.05(b) Option Consideration Section 2.01(d)(ii) Order Section 3.05(a) Original Solicitation Period End Date Section 5.02(a) Outside Date Section 8.01(b)(i) Owned Real Property Section 3.17(b) Parent Preamble Parent Adverse Recommendation Change Proposal Section 5.02(d) Parent Expenses Section 6.06(b) Parent Disclosure Letter Article IV Parent Intervening Event Proposal Section 5.02(d) Parent Material Adverse Effect Section 9.03 Parent Proposal Section 8.05(b) Parent Termination Fee Section 6.06(d) Paying Agent Section 2.02(a) Permits Section 3.01 Permitted Liens Section 3.17(f) Person Section 9.03 Proxy Statement Section 3.05(b) Real Property Section 3.17(c) Real Property Leases Section 3.17(c) Representatives Section 5.02(a) Restricted Share Consideration Section 2.01(d)(i) Rollover Agreements Recitals Rollover Options Section 9.03 Rollover Persons Section 9.03 Rollover Shares Section 9.03 Schedule 13E-3 Section 4.05 SEC Section 3.06(a) Securities Act Section 3.06(b) SOX Section 3.06(f) Solicitation Period End Date Section 5.02(a) Solvent Section 4.13 Special Committee Section 9.03 Specified Person Section 9.12(a) Sub Preamble subsidiary Section 9.03 Superior Company Proposal Section 5.02(g) Superior Proposal Determination Section 8.05(b) Superior Proposal Notice Section 8.05(b) Surviving Corporation Section 1.01 Taxes Section 3.09(i) Tail Fee Section 6.06(b) Tax Return Section 3.09(k) Termination Fee Section 9.03 Transactions Section 1.01 Voting Company Debt Section 3.03(d) Voting Agreements Recitals WARN Section 3.19(e) Withdrawal Fee Section 6.06(b) AGREEMENT AND PLAN OF MERGER, dated as of March 15, 2010 (this “Agreement”), by and among SAGE PARENT COMPANY, INC., a Delaware corporation (“Parent”), SAGE MERGER COMPANY, INC., a Delaware corporation and a wholly-owned subsidiary of Parent (“Sub”), and SPORT SUPPLY GROUP, INC., a Delaware corporation (the “Company”). WHEREAS, the Company Board, acting upon the unanimous recommendation of the Special Committee, has unanimously determined (with one abstention) that this Agreement and the transactions contemplated hereby, including the Merger, are advisable and fair to, and in the best interests of, the Company and the stockholders of the Company (other than Parent, Sub, Guarantor and the Rollover Persons that are stockholders of the Company and their respective Affiliates); WHEREAS, the Company Board, acting upon the unanimous recommendation of the Special Committee, has unanimously adopted (with one abstention) resolutions approving and declaring advisable the acquisition of the Company by Parent, the execution of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and recommending that the Company’s stockholders adopt the “agreement of merger” (as such term is used in Section251 of the Delaware General Corporation Law (the “DGCL”)) contained in this Agreement and approve the transactions contemplated hereby, including the Merger; WHEREAS, the respective boards of directors of Parent and Sub have each approved, and the board of directors of Sub has declared it advisable for Sub to enter into, this Agreement providing for the Merger in accordance with the DGCL, upon the terms and subject to the conditions set forth herein; WHEREAS, concurrently with the execution and delivery of this Agreement, Parent is entering into one or more voting agreements (the “Voting Agreements”) with certain stockholders of the Company pursuant to which such stockholders agree to take specified actions in furtherance of the Merger; WHEREAS, concurrently with the execution and delivery of this Agreement, Parent is entering into one or more rollover agreements (the “Rollover Agreements”) with the Rollover Persons pursuant to which the Rollover Persons agree to exchange shares of Company Common Stock, Company Restricted Shares or Company Options, as applicable, for shares of common stock of Parent or options exercisable for shares of common stock of Parent; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition to the willingness of the Company to enter into this Agreement, ONCAP Investment Partners II L.P., an Ontario limited partnership (“Guarantor”), has provided a limited guarantee of the obligations of each of Parent and Sub, in a form satisfactory to the Company, dated as of the date hereof (the “Limited Guarantee”); and WHEREAS, Parent, Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I The Merger SECTION 1.01.The Merger.On the terms and subject to the conditions set forth in this Agreement, and in accordance with the DGCL, Sub shall be merged with and into the Company at the Effective Time (the “Merger”).At the Effective Time, the separate corporate existence of Sub shall cease and the Company shall continue as the surviving corporation (the “Surviving Corporation”) and shall succeed to and assume all the rights and obligations of Sub in accordance with the DGCL.At the election of Parent, any direct or indirect wholly-owned subsidiary of Parent may be substituted for Sub as a constituent corporation in the Merger.In such event, the parties shall execute an appropriate amendment to this Agreement in order to reflect such substitution.The Merger, the payment of the Merger Consideration, the Restricted Share Consideration and the Option Consideration, and the other transactions contemplated by this Agreement are referred to in this Agreement collectively as the “Transactions.” SECTION 1.02.Closing.The closing (the “Closing”) of the
